Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 1 of 28 PageID: 1
Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 2 of 28 PageID: 2




                      &217(176$33529('
                    81,7('67$7(6$77251(<



                     %\
                          'DQLHO$)ULHGPDQ
                            'LDQD9&DUULJ
                        $VVLVWDQW 86 $WWRUQH\V

                        'DWH 'HFHPEHU 
    Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 3 of 28 PageID: 3




                               ATTACHMENT A
                                COUNT ONE
                     (Conspiracy to Commit Wire Fraud)
       From at least as early as December 2015 through at least as late as

August 2018, in Burlington County in the District of New Jersey and

elsewhere, the defendant

                              DAVID WEINSTEIN

did knowingly and intentionally conspire and agree with KEVIN BROWN, CO-

CONSPIRATOR 1, and others to devise a scheme and artifice to defraud Victims

1 through 43, and others, and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, and

for the purpose of executing such scheme and artifice, transmitted and caused

to be transmitted by means of wire, radio, and television communications in

interstate and foreign commerce, certain writings, signs, signals, pictures and

sounds, contrary to Title 18, United States Code, Section 1343, including but

not limited to, the wire transactions set forth below and as further described in

Attachment B:




                                        

     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 4 of 28 PageID: 4




    Wire Date         Description

    11/17/2016        Wire transfer in the amount of approximately $155,000
                      from Victim 20 to a bank account controlled by WEINSTEIN
                      for the purchase of a business opportunity sold by CO-
                      CONSPIRATOR 1 and brokered by BROWN, which was
                      processed through Federal Reserve facilities in New Jersey
                      and Texas.
    12/19/2016        Wire transfer in the amount of approximately $100,000
                      from Victim 20 to a bank account controlled by WEINSTEIN
                      for the purchase of a business opportunity sold by
                      WEINSTEIN and brokered by BROWN, which was processed
                      through Federal Reserve facilities in New Jersey and Texas.
    4/26/2017         Wire transfer in the amount of approximately $75,000 from
                      Victim 31 to a bank account controlled by WEINSTEIN for
                      the purchase of a business opportunity sold by WEINSTEIN
                      and brokered by BROWN, which was processed through
                      Federal Reserve facilities in New Jersey and Texas.
    5/3/2018          Wire transfer in the amount of approximately $75,000 from
                      Victim 42 to a bank account controlled by BROWN for the
                      purchase of a business opportunity sold by WEINSTEIN and
                      brokered by BROWN, which was processed through Federal
                      Reserve facilities in New Jersey and Texas.


Contrary to Title 18, United States Code, Section 1343, in violation of Title 18,

United States Code, Section 1349.




                                          

  Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 5 of 28 PageID: 5




                               ATTACHMENT B

       I, James Webb, a Special Agent with the Federal Bureau of Investigation
(“FBI”), Philadelphia Division, being duly sworn, depose and state as follows:

        1.    I have been employed as an FBI Special Agent for more than five
years. Since November 2015, I have been assigned to the South Jersey
Resident Agency of the FBI. I have investigated criminal violations related to
economic crimes, child exploitation, and violent crimes. In my capacity as a
Special Agent, I have received training and gained experience in search,
seizure, and arrest procedures; and in investigating money laundering, internet
crimes against children, fraud, and various other crimes. I have participated
in, and conducted, many criminal investigations involving violations of the laws
of the United States, including but not limited to laws relating to false,
fictitious, and fraudulent claims, wire fraud, mail fraud, money laundering,
and computer-related offenses. I worked as a police officer for approximately
one year prior to joining the FBI. I have not included every detail or every
aspect of my training, education, and experience but have highlighted those
areas most relevant to this application.

       2.     The information contained in this Affidavit is based upon my
personal knowledge and observation, my training and experience,
conversations with other law enforcement officers (including officers who have
engaged in numerous investigations involving fraud, money laundering, and
computer-based crimes), victim interviews, and the review of documents and
records. Because this Affidavit is being submitted for the limited purpose of
establishing probable cause to issue a complaint, I have not included every
detail of every aspect of the investigation. Rather, I have set forth only those
facts that I believe are necessary to establish probable cause to support the
charges in the complaint. Unless specifically indicated, all conversations and
statements described in this Affidavit are related in substance and in part.

                    SUMMARY OF FRAUDULENT SCHEME

       3.     Based on my training and experience and the facts as set forth in
this affidavit, there is probable cause to believe that DAVID WEINSTEIN
(hereinafter “WEINSTEIN”), KEVIN BROWN (hereinafter “BROWN”) and an
individual referred to herein as “CO-CONSPIRATOR 1” (collectively, the
“Targets”), knowingly conspired with each other and with individuals and
entities known and unknown, to defraud unsuspecting victims in the United
States by selling them business opportunities under false and fraudulent

                                        
    Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 6 of 28 PageID: 6




pretenses.

       4.    The business opportunities at the heart of the scheme are related
to the medical field. The Targets advertised and sold “blocks” of contracts with
medical providers who allegedly wanted to outsource their medical billing,
collections, appeals, answering, credentialing, or transcription functions, 1 with
the understanding that the buyers would then provide the contracted services
to the medical providers for a profit. While the Targets recruited a small
number of legitimate medical providers who agreed to outsource these
functions to buyers, the Targets fraudulently sold large blocks of providers that
bore no relation to the small numbers of enrolled providers. Throughout the
sale process, the Targets materially misrepresented the nature and profitability
of the business opportunities as well as their track record in selling the
business opportunities.

       5.    To induce buyers to purchase the business opportunities, the
Targets failed to disclose conflicts of interest and created fake references of
“buyers” who vouched for their business “purchases” from the Targets. The
Targets also designed contracts with buyers so that a portion of the purchase
price was due only upon delivery of the contracted providers to create the
illusion that the Targets had an incentive to provide the promised clients.

       6.    The Targets received sizable down payments upon executing
contracts to deliver blocks of providers to buyers and then delivered only a
small fraction of the promised providers. When the buyers asked the Targets
to satisfy their contractual obligations or, alternatively, to refund the down

1Based on my training and experience and information learned in this investigation, I know
that:
   a. medical billing refers to the process of submitting claims to insurance companies in
      order to facilitate payment for services provided by a medical provider;
   b. medical collections refers to the process of assisting medical providers in collecting
      money from patients who owe co-pays, deductibles, or non-covered services;
   c. medical appeals refers to the process of challenging claims for reimbursement that were
      previously denied by insurance companies;
   d. medical answering services refers to the business of providing an after-hours answering
      service for medical providers;
   e. medical credentialing refers to the process of evaluating a medical provider’s skills,
      training, experience, qualifications, and ability to provide a particular service or perform
      a specific procedure; and
   f. medical transcription refers to the process of transcribing verbally dictated notes into
      written records.


                                                
    Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 7 of 28 PageID: 7




payments, the Targets made excuses or threats and often stopped responding
at all.

       7.    The Targets repeatedly sold new blocks of providers even though
they had not delivered the providers they already were contractually required to
deliver to previous buyers.

        8.    In addition to selling blocks of medical providers, it was a part of
the Targets’ scheme to periodically sell previously-signed contracts with block
buyers/victims, including the right to any future payments from the
buyers/victims. 2 By transferring these unfulfilled contracts, the Targets
attempted to insulate themselves from complaints or legal action from
disgruntled buyers/victims. When the buyers/victims complained about the
Targets’ failure to deliver the contractually-promised providers, the Targets
would tell the buyers/victims that a new owner was now responsible for
fulfilling the contracts and that non-compete clauses prevented the Targets
from discussing their contracts. The new owners—some of whom were
themselves unwitting purchasers of marketing businesses under fraudulent
pretenses—were then subject to complaints from victims of the Targets’
scheme. The Targets continued to sell business opportunities to new
buyers/victims.

       9.    From at least as early as September 2015 through at least as late
as August 2018, this investigation has identified approximately 43 fraudulent
sales through the Targets’ scheme. 3 Collectively, these 43 buyers/victims were
directed to send—and actually sent—more than $3.1 million to bank accounts
controlled by the Targets. 4 None of the victims interviewed during the
investigation received the contractually-promised level of business.




2The contracts were marketed and sold as “contingent assets” because the buyers/victims
were contractually required to make additional payments upon delivery of the promised clients.

3 Because some buyers joined with other buyers to purchase a business opportunity from the

Targets, the number of individual victims exceeds 43.

4 Based on a review of bank records, federal law enforcement agents have tentatively identified

an additional 21 buyers/victims who collectively paid an additional $1.1 million. These
buyers/victims, however, have not yet been interviewed and, therefore, cannot be included
among the confirmed victims. The most recent suspected victims of this scheme purchased
business opportunities from the Targets in April 2020.

                                               
   Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 8 of 28 PageID: 8




                                      THE TARGETS

      10.     At times relevant to this investigation, DAVID WEINSTEIN was a
resident of Cherry Hill, New Jersey, Las Vegas, Nevada and Dallas, Texas.
WEINSTEIN made false representations to many of the buyers/victims before
they agreed to purchase the business opportunities and signed many of the
contracts of sale with the buyers/victims.

       11. At times relevant to this investigation, CO-CONSPIRATOR 1 was a
resident of Michigan. CO-CONSPIRATOR 1 made false representations to
many of the buyers/victims, signed many of the contracts of sale with the
buyers/victims, acted as business broker for some sales, and often provided
training to the buyers/victims.

      12. At times relevant to this investigation, KEVIN BROWN was a
resident of Palmyra, New Jersey; Philadelphia, Pennsylvania; and Burlington,
New Jersey. BROWN served as the business broker for most of the sales of
business opportunities and facilitated pre-sale conversations between
buyers/victims and WEINSTEIN and CO-CONSPIRATOR 1. BROWN received
commissions for the sales he brokered.

       13. In order to explain the scheme, this affidavit includes summaries
of the Targets’ sales of business opportunities to three of the 43 identified sets
of buyers/victims. These summaries are followed by a chart of the 43
identified victims and their payments to the Targets. As explained below,
federal law enforcement agents have linked each of the victims with the Targets
by various means, including but not limited to an examination of email
communications, bank and other financial records, and victim interviews.

                                  VICTIMS 20a and 20b

      14. On or about November 1, 2016, Pennsylvania residents Victim-20a
and Victim-20b responded to an advertisement posted on
www.businessesforsale.com 5 offering to sell a Medical Billing business
opportunity.

5 I have visited the website of www.businessesforsale.com, which contains the following

description of itself: “the world's most popular website for buying or selling a business.
Established in 1996, the website is an international marketplace of businesses for sale. We
provide a cost-effective route to market for business owners and their representatives and a
one stop shop for aspiring entrepreneurs and business buyers.”


                                               
    Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 9 of 28 PageID: 9




      15. In response to their inquiry, BROWN emailed a non-disclosure
agreement (“NDA”) and wrote that once BROWN received the completed NDA,
he would send “a selling memo.” On or about November 1, 2016, Victim-20b
completed and signed the NDA, which was between Victim-20b and
TANNENBAUM & MILASK INC., Business Brokers, 525 Route 73 North, Five
Greentree Centre, Suite 104, Marlton, New Jersey. 6 On or about November 2,
2016, BROWN spoke with Victim-20b via telephone and made the following
statements:

           a. CO-CONSPIRATOR 1—a “marketing genius”—was the former
              owner of a medical billing and answering service company. CO-
              CONSPIRATOR 1 sold his business because he found it too
              stressful to operate on a day-to-day basis.

           b. CO-CONSPIRATOR 1 had a special talent for finding physician
              offices in need of medical billing and answering services.

           c. No medical billing customers were currently available, but CO-
              CONSPIRATOR 1 had providers in need of medical answering
              services.

     16. Later on November 2, 2016, BROWN emailed Victim-20b
prospectuses for two business opportunities—Medical Answering Services and
Medical Dental Billing—offered for sale by Revenue Asset Services. 7 The
prospectus bore the name of Tannenbaum & Milask Business Brokers.

      17.      The Medical Answering Service prospectus defined the business as
follows:



6 Tannenbaum & Milask was once a legitimate brokerage firm. WEINSTEIN acquired the name
in 2012 and began using it in connection with the fraudulent scheme. Based on my training
and experience, I know that perpetrators of fraudulent schemes occasionally use the names of
well-known and reputable businesses to lend legitimacy to their business. The address 525
Route 73 North, Five Greentree Centre, Suite 104, Marlton, New Jersey is operated by
Intelligent Office, an office space rental facility, and is located in Burlington County. Based on
my training and experience, I know that perpetrators of fraudulent schemes sometimes use
office rental spaces to lend an air of legitimacy to their operations.

7Revenue Asset Services, LLC was registered in Michigan on March 24, 2014 by CO-
CONSPIRATOR 1, using the address that was CO-CONSPIRATOR 1’s residence at the time.

                                                 
  Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 10 of 28 PageID: 10




       This unique model for sale is a book of business contracts with
       Medical Doctors to support their Medical Practices. This company
       supports physician’s offices by performing their medical answering
       service needs. Included with your purchase of this business is the
       necessary tools, contractors, and training. In addition, Revenue
       Asset Services will introduce you to vendors providing support for
       the answering service, if you choose to use them.

      18. The prospectus stated that Revenue Asset Services would provide a
“guaranteed” client base to the buyer.

      19. The prospectus stated that if 300 clients were purchased, the
business opportunity would produce a projected annual gross revenue of
$248,400.00 and would have estimated expenses of $112,800.00, resulting in
an annual profit of $135,600.00. The prospectus identified the asking price for
300 clients as $125,000.00, with a $75,000.00 down payment.

       20. BROWN explained in his November 2, 2016 email that Victim-20a
and Victim-20b could multiply their profits by purchasing contracts with 700
clinic contracts for $210,000.00 (with a $135,000.00 down payment) or 1,000
clinics for $230,000.00 (with a $155,000.00 down payment).

       21. On or about November 7, 2016, Victim-20a and Victim-20b
participated in a conference call with BROWN and CO-CONSPIRATOR 1. On
the conference call, CO-CONSPIRATOR 1 stated that he could provide Victim-
20a and Victim-20b with 1,000 clinics as quickly as they wanted. CO-
CONSPIRATOR 1 also told Victim-20a and Victim-20b that he could not divulge
any specifics about his marketing skills because they were a trade secret. 8

      22. Victim-20a and Victim-20b asked BROWN to provide references of
individuals who had previously purchased business opportunities from CO-
CONSPIRATOR 1. On or about November 14, 2016, BROWN emailed Victim-
20b names and phone numbers for two references: “Anna McClintock” (XXX-
XXX-5723) and “Andy Berger” (XXX-XXX-0519). On or about November 15,

8 Based on materials reviewed in the investigation, the marketing employed by the Targets

appears to consist primarily of purchasing a list of facsimile numbers associated with medical,
dental, and other similar providers and faxing a flyer offering services to a large number of
facsimile numbers in a specific state or area code. Numerous responses to faxes sent by the
Targets, which I have reviewed, requested a cessation of the unsolicited advertisements from
the Targets.


                                               
  Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 11 of 28 PageID: 11




2016, BROWN emailed Victim-20b with a corrected phone number for
reference “Anna McClintock” (XXX-XXX-9052) since the previously provided
number was out of service.

       23. The investigation has revealed that “Anna McClintock” is an alias
for a relative of CO-CONSPIRATOR 1 (hereinafter “CO-CONSPIRATOR 1’s
relative”) and that “Andy Berger” is an alias for WEINSTEIN.

       24. The first phone number provided to Victim-20a and Victim-20b for
“Anna McClintock” was obtained through YMax Communications, also known
as MagicJack, a company that provides users with telephone numbers that
they can use to make and receive telephone calls over the Internet using an
Internet connected device. The phone number was active between on or about
March 27, 2015 and on or about March 27, 2016. The credit card used to
register “Anna McClintock’s” YMax Communications phone number was issued
to CO-CONSPIRATOR 1 and the email address associated with the phone
number was CO-CONSPIRATOR 1’s email address. The second phone number
provided to Victim-20a and Victim-20b for “Anna McClintock” was obtained
through Ad Hoc Labs, a company that provides users with free telephone
numbers that they can use to make and receive telephone calls over the
Internet using an Internet connected device. The phone number was active
between April 29, 2016 and January 24, 2017. The phone number used to
register “Anna McClintock’s” Ad Hoc Labs phone number was the same
number provided by CO-CONSPIRATOR 1’s relative, along with CO-
CONSPIRATOR 1’s relative’s Driver’s License, when CO-CONSPIRATOR 1’s
relative opened a United Parcel Service mailbox to receive mail for several of
CO-CONSPIRATOR 1’s businesses, including Revenue Asset Services.

     25. The phone number provided to Victim-20a and Victim-20b for
“Andy Berger” also was obtained through Ad Hoc Labs. The phone number
was active between August 11, 2016 and February 23, 2017. The phone
number used to register “Andy Berger’s” Ad Hoc Labs phone number was
subscribed to by WEINSTEIN through AT&T. 9

       26.     “Anna McClintock” and “Andy Berger” both told Victim-20a and

9 The investigation has revealed that the Targets provided the names of “Anna McClintock” and

“Andy Berger” as references to other prospective buyers, using various phone numbers for each
individual. The investigation has revealed that the telephone numbers were obtained through
companies that provide users with free telephone numbers for Internet calling and that the
telephone numbers for “Anna McClintock” were obtained by CO-CONSPIRATOR 1’s relative and
that telephone numbers for “Andy Berger” were obtained by WEINSTEIN.

                                              
     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 12 of 28 PageID: 12




Victim-20b that they recommended doing business with CO-CONSPIRATOR 1.

       27. On or about November 15, 2016, BROWN emailed Victim-20a and
Victim-20b a copy of CO-CONSPIRATOR 1’s United States passport and a link
to a State of Michigan website indicating that CO-CONSPIRATOR 1 was the
registered agent for American Medical Answering Service LLC.

      28. On or about November 16, 2016, Victim-20b signed the sales
contract that had been provided by BROWN and emailed it to BROWN. Later
that day BROWN emailed a fully-executed copy of the contract that had been
countersigned by CO-CONSPIRATOR 1 on behalf of American Medical
Answering Services LLC, to Victim-20b. The contract stated that:

         Medical Answering Service: Seller will deliver 1,000 medical
         answering service contracts at a minimum charge of $69 per office
         per month.

      29. The contract further stated that the buyer would pay American
Medical Answering Services LLC a down payment of $155,000.00 and
simultaneously execute a promissory note in the amount of $75,000.00, which
would be due when all clients were assigned.

       30. On or about November 17, 2016, Victim-20a and Victim-20b
visited a financial institution located in Pennsylvania and authorized the
issuance of a wire transfer in the amount of $155,000.00 from a bank account
controlled by Victim-20a and Victim-20b to Republic Bank account number
xxx4028 held by Tannenbaum & Milask Inc.10 This wire was processed by
computer servers located in Texas and New Jersey.

      31. Based upon bank records, the $155,000.00 from Victim-20a and
Victim-20b’s wire were distributed from Republic Bank account number
xxx4028 held by Tannenbaum & Milask Inc. as follows:

            a. On or about November 17, 2016, a cashier’s check was issued in
               the amount of $75,500.00 made payable to CO-CONSPIRATOR 1’s
               relative;


10The signatory on Republic Bank account xxx4028 was WEINSTEIN. The Targets did not
disclose WEINSTEIN’s control of the Tannenbaum & Milask Inc. bank account to Victim-20a
and Victim-24b.


                                            
     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 13 of 28 PageID: 13




            b. On or about November 17, 2016, a check was issued in the
               amount of $17,500.00 made payable to BROWN; and

            c. A small portion of the remaining $155,000.00 wire from Victim-20a
               and Victim-20b was spent on www.bizbuysell.com advertisements.

            d. The remainder was spent on WEINSTEIN’s personal expenses, or
               transferred to other bank accounts controlled by WEINSTEIN.

       32. By late November 2016, CO-CONSPIRATOR 1 had provided Victim-
20a and Victim-20b with only approximately three of the 1,000 contracted
clients. CO-CONSPIRATOR 1 emailed Victim-20b that the Thanksgiving
holiday had “messed up all my momentum.” CO-CONSPIRATOR 1 further
stated that the holidays in December would likely result in a similar lull in
contract acquisition.

      33. While waiting to receive Medical Answering Service clients, Victim-
20b inquired about a www.bizbuysell.com 11 advertisement for a Medical Billing
business opportunity and BROWN responded.

      34. BROWN sent Victim-20b a prospectus for a Medical Billing
business opportunity offered by American MD Companies, JV. The prospectus
bore the name of Tannenbaum & Milask, 525 Route 73 North, Five Greentree
Centre, Suite 104, Marlton, New Jersey.

         35.   The medical billing prospectus defined the business as follows:

         This business opportunity for sale is a book of business contracts
         with Medical Doctors to support their Medical Practices. This
         company supports physician's offices by performing their medical
         insurance billing. Included with your purchase of this business is
         the necessary software and training. In addition, American MD
         Companies, JV will introduce you to vendors providing support in
         the billing area if you choose to use them.



  I have visited the website of www.bizbuysell.com/about, which contains the following
description of itself: “the Internet's largest and most heavily trafficked business for sale
marketplace, with more business for sale listings, more unique users, and more search activity
than any other service. BizBuySell currently has an inventory of over 45,000 businesses for
sale and more than 1.4 million monthly visits.”

                                              
     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 14 of 28 PageID: 14




      36. The prospectus stated that American MD Companies, JV would
provide a “guaranteed” client base to the buyer.

       37. The prospectus stated that the business opportunity had projected
annual gross revenue of $648,000.00 and estimated total expenses of
$433,000.00, resulting in an annual profit of $215,000.00. The prospectus
identified the asking price for the business as $175,000.00, with a
$125,000.00 down payment.

      38. BROWN offered Victim-20b a special deal for 150 physician offices,
each with an expected 200 billing claims per month.

      39. On or about December 17, 2016, Victim-20b signed a sales
contract for the purchase of 150 medical billing clients and emailed it to
BROWN. BROWN then emailed the contract to CO-CONSPIRATOR 1 and
WEINSTEIN requesting a signature. Later that same day, CO-CONSPIRATOR 1
emailed a fully-executed copy of the contract that had been countersigned by
WEINSTEIN 12 on behalf of American MD Companies, JV, to Victim-20b. The
contract stated that:

         Medical Billing: Seller will deliver in the future 150 medical
         practices whose total monthly claims will average a goal of 30,000
         claims in any 30-day period. If Buyer has not reached 30,000 claims
         in any 30-day period, then the Sole Remedy will be as follows: Seller
         will add a maximum of 30 additional offices.

      40. The contract further stated that the buyer would pay American MD
Companies, JV $100,000.00 immediately; another $75,000.00 upon receipt of
75 medical billing clients; and would execute a promissory note in the amount
of $50,000.00, which would be due when all clients were received.

     41. On or about December 17, 2016, BROWN sent an email to Victim-
20a and Victim-20b with the Subject Line “Congratulations”. The email stated:

         You now have 2 babies!
         Once you get past the diapers... It will be all joy!

12The signature on the contract matches resembles the signature provided for Republic Bank
account number xxx4028 held by Tannenbaum & Milask Inc., which was opened by
WEINSTEIN, as well as on other contracts signed by WEINSTEIN that I have viewed during the
course of the investigation.


                                            
 Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 15 of 28 PageID: 15




      The best to you and your family in this endeavor also, and look
      forward to working with you with your future plans!

       42. On or about December 19, 2016, Victim-20b visited a financial
institution located in Pennsylvania and authorized the issuance of a wire
transfer in the amount of $100,000.00 from a bank account controlled by
Victim-20b to Republic Bank account number xxx4028 held by Tannenbaum &
Milask Inc. This wire was processed by computer servers located in Texas and
New Jersey.

      43. Based upon bank records, the $100,000.00 from Victim-20a and
Victim-20b was distributed from Republic Bank account number xxx4028 held
by Tannenbaum & Milask Inc. as follows:

         a. On or about December 20, 2016, a check was issued payable to
            BROWN in the amount of $15,000.00.

         b. A small portion of the $100,000.00 wire from Victim-20a and
            Victim-20b was spent on www.bizbuysell.com advertisements.

         c. The remainder was spent on WEINSTEIN’s personal expenses or
            transferred to other bank accounts controlled by WEINSTEIN.

      44. CO-CONSPIRATOR 1 provided training to Victim-20a and Victim-
20b on the medical billing business. During the training, Victim-20a asked
CO-CONSPIRATOR 1 about WEINSTEIN’s involvement and CO-CONSPIRATOR
1 explained that CO-CONSPIRATOR 1 operated the medical answering service
side of the business and that WEINSTEIN operated the medical billing side of
the business.

       45. On or about January 23, 2017, Victim-20b emailed CO-
CONSPIRATOR 1 and WEINSTEIN stating that CO-CONSPIRATOR 1 and
WEINSTEIN had provided only five of the 1,000 contracted answering service
clients in the two months since the Medical Answering Service contract was
signed and only three of the 150 billing clients in the month since the Medical
Billing contract was signed. Victim-20b further asserted that the volume of
claims per medical billing client was “extremely small.” Victim-20b requested
information about the pace of client acquisition.

      46. Neither CO-CONSPIRATOR 1 nor WEINSTEIN responded to Victim-
20b’s January 23, 2017 email. On or about February 6, 2017, Victim-20a

                                       
     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 16 of 28 PageID: 16




emailed CO-CONSPIRATOR 1 requesting information about the slow pace of
client acquisition. CO-CONSPIRATOR 1 responded that “I'm going to retool the
answering. The market seems to have changed since the last time I did a
campaign. I may go after veterinarians instead to pick up the slack.”

      47. On or about February 21, 2017, Victim-20b emailed CO-
CONSPIRATOR 1, WEINSTEIN, and BROWN. Victim-20b wrote that the
volume of medical billing claims was too low to be profitable. Victim-20b
requested a refund of the $205,000.00 of the $255,000.00 paid for the
businesses.

       48. On or about February 21, 2017, CO-CONSPIRATOR 1 responded
that “with regard to the answering service, I am retooling as the market has
significantly changed since the last time I did a campaign. This was not
foreseen or knowable at the time the agreement was signed.” CO-
CONSPIRATOR 1 disclaimed responsibility for the medical billing business
because WEINSTEIN signed that contract.

      49. On or about February 21, 2017, WEINSTEIN emailed
approximately six responses within the span of approximately 20 minutes
accusing Victim-20b of falsifying the facts and being unreasonable.

      50. On or about March 22, 2017, Victim-20b emailed CO-
CONSPIRATOR 1 that because of the small number of clients, Victim-20b
would be forced to shut down the answering service business. Victim-20b
requested a refund of $135,000 of the $155,000 paid for the answering service
business.

      51. As of the date of this affidavit, Victim-20a and Victim-20b have not
been refunded any of the money they paid for the Medical Answering Service
and Medical Billing business opportunities.

                                     VICTIMS 31a and 31b

      52. On or about April 6, 2017, California resident Victim-31a
responded to an advertisement for a Medical Billing business opportunity that
was posted to www.bizquest.com. 13 On or about April 10, 2017, Victim-31a
completed and signed an NDA, which was between Victim-31a and
Tannenbaum & Milask, Inc. Business Brokers, 525 Route 73 North, Five

13   I know that like bizbuysell.com, bizquest.com is a brokerage website for selling businesses.

                                                 
 Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 17 of 28 PageID: 17




Greentree Centre, Suite 104, Marlton, New Jersey.

     53. BROWN subsequently sent Victim-31a an email attaching a
business prospectus for a Medical Billing business opportunity offered for sale
by Medasset Corporation. The prospectus also bore the name and address of
Tannenbaum & Milask Business Brokers.

      54.   The prospectus defined the business as follows:

      This business opportunity for sale is a book of business contracts
      with Medical Doctors to support their Medical Practices. This
      company supports physician’s offices by performing their medical
      insurance billing. Included with your purchase of this business is
      the necessary software and training.       In addition, Medasset
      Corporation will introduce you to vendors providing support in the
      billing area if you choose to use them.

      What is for sale and what you are buying is a package of the above
      business disciplines or services to doctors. Each business discipline
      will have cash flow from the various doctors’ offices, which the seller
      will provide you.

      55. The prospectus stated that Medasset Corporation would provide a
“guaranteed” client base to the buyer.

      56. The prospectus stated that the business opportunity would
produce a projected annual gross revenue of $322,920.00 and would have
estimated expenses of $145,000.00, resulting in an annual profit of
$177,920.00. The prospectus identified the asking price for the business
opportunity as $125,000.00, with a $75,000.00 down payment.

     57. BROWN told Victim-31a that the business for sale would comprise
45 physician offices in need of medical billing services, averaging 200 claims
per month.

      58. On or about April 17, 2017, BROWN introduced Victim-31a to
WEINSTEIN via telephone. WEINSTEIN was identified as the business seller
and appeared to Victim-31a to be familiar with terminology and business
practices in the medical field.

      59.   While conducting due diligence, Victim-31a and Victim-31a’s

                                        
 Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 18 of 28 PageID: 18




business partner, Victim-31b, asked for references of individuals who
previously had done business with WEINSTEIN. WEINSTEIN provided two
references: “Anna McClintock” (XXX-XXX-4431) and “Mark Salazar” (XXX-
XXX-5387).

      60. The investigation has revealed that “Anna McClintock” is an alias
for CO-CONSPIRATOR 1’s relative and that “Mark Salazar” is an alias for
WEINSTEIN.

       61. As described in paragraph 24 above, the phone number provided
to Victim-31a and Victim-31b for “Anna McClintock” was obtained through Ad
Hoc Labs, a company that provides users with free telephone numbers that
they can use to make and receive telephone calls over the Internet using an
Internet connected device. This phone number was active between January
24, 2017 and April 30, 2017. The phone number used to register “Anna
McClintock’s” Ad Hoc Labs phone number was the same number provided by
CO-CONSPIRATOR 1’s relative, along with CO-CONSPIRATOR 1’s relative’s
Driver’s License when CO-CONSPIRATOR 1’s relative opened a United Parcel
Service mailbox to receive mail for several of CO-CONSPIRATOR 1’s businesses,
including Revenue Asset Services.

      62. The investigation has revealed that “Mark Salazar” is an alias for
WEINSTEIN. The phone number provided to Victim-31a and Victim-31b for
“Mark Salazar” was provided by a company that provides users with free
telephone numbers for Internet calling. The phone number was active between
February 10, 2016 and May 5, 2017. The phone number used to register
“Mark Salazar’s” phone number was subscribed to by WEINSTEIN through
AT&T.

     63. Both references provided Victim-31a and Victim-31b with favorable
remarks about their purported business dealings with WEINSTEIN.

       64. Subsequently, BROWN sent a contract to Victim-31a. The initial
contract sent by BROWN did not include a timeline for delivery of clients, but
WEINSTEIN agreed to a request from Victim-31a to add an 18-month deadline
for delivery of clients.

       65. Victim-31a and Victim-31b signed the sales contract and emailed
it to BROWN on or about April 22, 2017. BROWN forwarded the contract to



                                      
     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 19 of 28 PageID: 19




WEINSTEIN, who signed it on behalf of Medasset Corporation. 14 Later that
day, BROWN emailed a copy of the fully-executed contract to Victim-31a. The
contract stated that:

         Medical Billing: Seller will deliver within 18 months of execution of
         contract 45 medical practices whose total monthly claims will
         average a goal of 9,000 claims in any 30-day period. If Buyer has
         not reached 9,000 claims in any 30-day period, then the Sole
         Remedy will be as follows: Seller will add a maximum of 15
         additional offices.

      66.   The contract further stated that the buyer would pay Medasset
Corporation a $75,000.00 down payment and would execute a promissory note
in the amount of $50,000.00, which would be due when all clients were
received.

      67. On or about April 26, 2017, Victim-31a authorized the issuance of
a wire transfer in the amount of $75,000.00 from a bank account controlled by
Victim-31a to bank account number xxx4028 held in the name of Tannenbaum
& Milask, Inc. at Republic Bank. This wire was processed by computer servers
located in Texas and New Jersey.

       68. On or about April 26, 2017, $50,000.00 was transferred from
account number xxx4028 to bank account xxx8699 held in the name of
Medservice Group at Republic Bank. Bank account number xxx8699 is
controlled by WEINSTEIN. Thereafter, WEINSTEIN transferred funds from
bank account xxx8699 to other bank accounts controlled by WEINSTEIN and
used funds in bank account xxx8699 on personal expenses in various
locations, including Japan, Hawaii, and Las Vegas.

       69. On or about April 26, 2017, $15,000.00 was transferred from
account xxx4028 to bank account xxx8710 held by WEINSTEIN at Republic
Bank. On or about April 30, 2017, a check was issued from account xxx8710
to BROWN in the amount of $18,000.00. The memo line of the check
contained Victim-31a’s first name and the words “2 commission.” Based on my
training and experience and information learned through the investigation, I
believe that the $18,000.00 check represented commissions for sales of
business opportunities to Victim-31a and another buyer/victim.


14   Medasset Corporation was registered in Nevada on November 17, 2016 by WEINSTEIN.

                                             
     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 20 of 28 PageID: 20




       70. By September 2017—approximately five months after signing the
contract—Victim-31a and Victim-31b had received approximately ten medical
billing clients but those clients collectively were submitting only approximately
30 claims per month. On or about September 19, 2017, Victim-31a emailed
WEINSTEIN about the “extremely limited volume.” In November 2017, Victim-
31a emailed WEINSTEIN again that the provided clients had very little claims
activity. In January 2018, Victim-31a emailed WEINSTEIN that only four
clients were currently active and again asked about the delivery of new clients.
Victim-31a also emailed WEINSTEIN to ask about clients in March 2018,
August 2018, January 2019, February 2019, March 2019, and June 2019.

       71. WEINSTEIN’s responses to these emails included that he was
“involved in a marketing campaign as we speak;” that he was “going on a
marketing tear;” that he “should have some for you late next week;” that he
“will push clients over to you this month;” that the “Next one in is yours!” and
that “I will surely transfer the next few coming in.”

       72. By the expiration of the 18-month contract term, Victim-31a and
Victim-31b had received only 15 Medical Billing clients and only three of those
clients were actively sending billing requests.

                                 VICTIMS 42a and 42b

       73. On or about April 20, 2018, Victim-42a and Victim-42b of Illinois
responded to an advertisement for a medical credentialing and medical appeals
business opportunity that was posted on www.bizquest.com. In response to
their inquiry, on or about April 27, 2018, BROWN sent a prospectus for a
medical billing business opportunity offered by “MedAsset Corporation.” The
prospectus bore the name of Visionary Business Brokers, 1401-I Route 130
South, Suite 343, Cinnaminson, New Jersey, 15 and listed BROWN’s mobile
telephone number.

         74.   The medical billing prospectus defined the business as follows:



15 Visionary Business Brokers LLC was registered by BROWN with the State of New Jersey on
or about May 30, 2017. The business address is a mailbox rental facility operated by the
United Parcel Service (“UPS”) Store and is located in Burlington County. Based on my training
and experience, I know that perpetrators of fraudulent schemes often use UPS rental mailboxes
and refer to the mailbox number as a “suite” to make it appear that they operate out of a
legitimate physical office.

                                             
 Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 21 of 28 PageID: 21




     This business opportunity for sale is a book of business contracts
     with Medical Doctors to support their Medical Practices. This
     company supports physician’s offices by performing their medical
     insurance billing. Included with your purchase of this business is
     the necessary software and training.       In addition, Medasset
     Corporation will introduce you to vendors providing support in the
     billing area, if you choose to use them.

      75. The prospectus stated that Medasset Corporation would provide a
“guaranteed” client base to the buyer.

       76. The prospectus stated that the business opportunity had projected
annual gross revenue of $322,920.00 and estimated expenses of $145,000.00,
resulting in an annual profit of $177,920.00. The prospectus identified the
asking price for the business as $125,000.00, with a $75,000.00 down
payment.

       77. The following day, on or about April 28, 2018, BROWN spoke to
Victim-42a and Victim-42b via telephone to discuss the business for sale.
Subsequently, BROWN sent a sales contract to Victim-42a for review. BROWN
also stated that “Dave”—presumably referring to WEINSTEIN—thought that
Victim-42a and Victim-42b would be a great fit for the business operation.

       78. On or about May 2, 2018, Victim-42a and Victim-42b participated
in a conference call with WEINSTEIN and BROWN. WEINSTEIN stated that he
had sold similar business opportunities previously and the buyers had been
successful. When asked why he was selling the business opportunity,
WEINSTEIN stated that he was dealing with health issues and no longer
wanted to deal with managing employees, but that he would conduct
marketing and provide clients for Victim-42a and Victim-42b to provide
medical billing services.

      79. Victim-42a and Victim-42b asked for a reference of an individual
who had previously purchased a business opportunity from WEINSTEIN.
WEINSTEIN provided the name of CO-CONSPIRATOR 1. On a telephone call,
CO-CONSPIRATOR 1 told Victim-42a that CO-CONSPIRATOR 1 had purchased
several business opportunities from WEINSTEIN and those businesses had
been successful. WEINSTEIN did not disclose that CO-CONSPIRATOR 1 was
WEINSTEIN’s business partner.

     80.   On or about May 3, 2018, Victim-42a signed the sales contract and

                                     
 Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 22 of 28 PageID: 22




emailed it to BROWN. The following day, May 4, 2018, BROWN emailed a copy
of the fully-executed contract that had been countersigned by WEINSTEIN, on
behalf of Medasset Corporation, to Victim-42a. The contract stated that:

      Medical Appeals: Seller will deliver, over the course of nine months
      from the date of signing this agreement, 60 medical practices, whose
      total annual uncollected receivables will average a goal of $5 million
      dollars annually.

      Medical Credentialing: Seller will deliver, over the course of nine
      months from the date of signing this agreement, 30 medical offices
      who are seeking credentialing services.”

       81. The contract further stated that the buyer would pay Medasset
Corporation a $75,000.00 down payment and simultaneously execute a
promissory note in the amount of $50,000.00, which would be due when all
clients were assigned.

      82. On or about May 3, 2018, Victim-42a visited a financial institution
located in Wilmette, Illinois and authorized the issuance of a wire transfer in
the amount of $75,000.00 from a business account controlled by Victim-42a
and Victim-42b to bank account number xxx2905 held by Visionary Business
Brokers at Beneficial Bank. This wire was processed by computer servers
located in Texas and New Jersey. Account xxx2905 is controlled by BROWN.

     83. On or about May 4, 2018, $13,300.00 was transferred from bank
account number xxx2905 to small business checking bank account number
xxx6406, held by Kevin Brown dba New Liberation Wellness, at Beneficial
Bank. Account xxx6406 is controlled by BROWN.

      84. On or about May 4, 2018, BROWN wrote a check in the amount of
$61,677.51 from bank account number xxx2905 payable to Tannenbaum &
Milask. On or about May 4, 2018, the $61,677.51 check was deposited into
bank account number xxx4028 held by Tannenbaum & Milask Inc. at Republic
Bank, which is controlled by WEINSTEIN. Thereafter, WEINSTEIN transferred
funds in bank account xxx4028 to other bank accounts controlled by
WEINSTEIN and used funds in bank account xxx4028 on personal expenses.

      85. On or about July 19, 2018, Victim-42a emailed WEINSTEIN to
advise that the first client was active, and to ask when additional clients would
be received. WEINSTEIN replied that he would do a big push the next week.

                                       
     Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 23 of 28 PageID: 23




He offered another business model or a combination of services if the “big
push” did not produce Medical Appeals clients quickly enough.

      86. On or about September 13, 2018, WEINSTEIN sent an email to
Victim-42a stating that WEINSTEIN was working to find more clients for them.

      87. On or about September 18, 2018, Victim-42b sent an email to
WEINSTEIN and BROWN stating that their pre-sale projections and
representations were “entirely inaccurate” and requesting a full refund of the
$75,000.00 down payment.

      88. On or about October 1, 2018, the company formed by Victim-42a
and Victim-42b filed a civil fraud lawsuit against WEINSTEIN, BROWN, CO-
CONSPIRATOR 1, Medasset Corporation, and Visionary Business Brokers in
the Circuit Court of Cook County, Illinois. On or about November 6, 2018,
WEINSTEIN was served with a copy of the complaint at his residence in Las
Vegas, Nevada.

      89. In emails to Victim-42a between on or about November 8, 2018
and on or about November 13, 2018, WEINSTEIN threatened to retaliate
against Victim-42a and Victim-42b for filing the lawsuit.

 Email date and time                    Email text

 November 8, 2018; 10:22 a.m.           My Friend
                                        You never identified yourself as an attorney
                                        Talk about fraud lol
                                        My turn for suit
                                        Ethics
                                        Venue?
                                        Rico
                                        Better check the statues [sic] in your state
                                        I did
 November 8, 2018; 10:28 a.m.           Kindly notify me which E/O carriers 16 you
                                        have. Or should I call Mr Slim esquire who I
                                        have a history of suing attorneys
 November 13, 2018; 8:27 p.m.           I have counsel. Counter suit in progress


16I understand “E/O carriers” means professional liability insurance carriers—“E/O” refers to
errors and omissions.

                                              
         Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 24 of 28 PageID: 24




          90. As of the date of this affidavit, Medasset Corporation has provided
    zero of the 30 promised Medical Credentialing clients and three of the 60
    promised Medical Appeals clients. The Medical Appeals clients produced only
    approximately $400 of the contractually-promised $5 million of annual
    revenue.

                                             IDENTIFIED VICTIMS

         91. The FBI has confirmed 43 sets of victims of the Targets’ fraudulent
    business opportunity selling scheme. Below is a summary of the transactions
    completed by the confirmed victims:

Victim       Contract       Seller            Business           Contract         Wire /         Payment    Broker
             Date(s)        Company           Lines Sold         Signer           Check          Amount
                                                                                  Date(s)
1            9/4/15         MedAsset          Billing            WEINSTEIN        9/8/15         $35,000    CC1 17
                            Management
                            Company LLC

2            10/15/15       MedAsset          Collections        WEINSTEIN        10/14/15       $30,000    Broker-1
                            Management
                            Company LLC
3            2/22/16        Revenue           Answering          CC1              2/22/16        $35,000    BROWN
                            Asset Services    Service
4            3/6/16         Revenue           Billing;           CC1              3/8/16         $115,000   BROWN
                            Asset Services    Transcription;                      3/14/16
                                              Answering
                                              Service
5            3/28/16        Medasset          Appeals            WEINSTEIN        3/29/16        $30,000    BROWN
                            Management
                            Company LLC

6            5/2/16         Medasset          Billing            WEINSTEIN        5/2/16         $35,000    CC1
                            Management
                            Company LLC
7            5/2/16         MedAsset          Billing;           WEINSTEIN        5/2/16         $135,000   BROWN
                            Management        Appeals;                            5/13/16
                            Company LLC       Collections;                        5/20/16
                                              Transcription




    
         7RVLPSOLI\WKHUHDGDELOLW\RIWKHWDEOH&2&2163,5$725KDVEHHQDEEUHYLDWHGWR³&&´

                                                            
             Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 25 of 28 PageID: 25




Victim         Contract   Seller           Business           Contract       Wire /    Payment    Broker
               Date(s)    Company          Lines Sold         Signer         Check     Amount
                                                                             Date(s)
8              6/6/16     Medasset         Billing;           WEINSTEIN      6/6/16    $75,000    BROWN
                          Management       Appeals
                          LLC
9              6/22/16    Medasset         Billing;           WEINSTEIN      6/21/16   $75,000    BROWN
                          Management       Collections
                          LLC
10 18          6/24/16    Medasset         Prior              WEINSTEIN      6/24/16   $150,000   Broker-2
                          Management       contracts
                          LLC; Stat
                          Collection
                          Agency LLC,
                          d/b/a
                          Medasset
                          Management
                          Company;
                          American
                          Billing
                          Company;
                          and American
                          Transcription
                          Company LLC
11             7/15/16    MedAsset         Billing            Individual-1   7/15/16   $30,000    BROWN
                          Management
                          LLC
12             8/7/16     Revenue          Collections;       CC1            8/30/16   $75,000    CC1
               1/21/17    Asset Services   Billing
                          LLC
13             8/19/16    Revenue          Collections        CC1            8/18/16   $75,000    BROWN
                          Asset Services
                          LLC
14             8/29/16    Revenue          Billing            CC1            8/29/16   $31,250    BROWN
                          Asset Services
15             9/13/16    Revenue          Billing,           CC1            9/14/16   $50,000    BROWN
                          Asset Services   Collections


16             9/28/16    Revenue          Billing            CC1            9/28/16   $29,990    BROWN
                          Asset Services
                          LLC




        18Victim 10 met with WEINSTEIN in Burlington County, New Jersey before authorizing the
        wire transfer for the business opportunity.

                                                         
         Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 26 of 28 PageID: 26




Victim     Contract   Seller           Business          Contract    Wire /     Payment    Broker
           Date(s)    Company          Lines Sold        Signer      Check      Amount
                                                                     Date(s)
17         10/13/16   Revenue          Answering         CC1         11/22/16   $240,000   BROWN
                      Asset            Service
                      Services, LLC
18         11/1/16    American         Answering         CC1         10/31/16   $75,000    BROWN
                      Medical          Service
                      Answering
                      Services, LLC
19         10/29/16   Revenue          Answering         CC1         10/31/16   $45,000    BROWN
                      Asset Services   Service
20         11/16/16   American         Answering         CC1 /       11/17/16   $255,000   BROWN
           12/17/16   Medical          Service;          WEINSTEIN   12/19/16
                      Answering        Billing
                      Services, LLC
                      / American
                      MD
                      Companies
                      JV
21         11/29/16   American         Answering         CC1         12/12/16   $75,000    BROWN
                      Medical          Service
                      Answering
                      Service, LLC
22         12/5/16    American MD      Billing           WEINSTEIN   12/7/16    $35,000    BROWN
                      Companies
                      JV
23         12/13/16   American         Answering         CC1         12/14/16   $75,000    BROWN
                      Medical          Service
                      Answering
                      Services, LLC
24         12/29/16   American MD      Billing           WEINSTEIN   12/28/16   $72,000    BROWN
                      Companies
                      JV
25         1/4/17     American MD      Billing           WEINSTEIN   1/4/17     $50,000    BROWN
                      Companies
                      JV

26         3/17/17    Medasset         Billing           WEINSTEIN   3/17/17    $75,000    BROWN
                      Corporation
27         3/21/17    Medasset         Billing; Prior    WEINSTEIN   3/22/17    $75,000    BROWN
           6/12/17    Corporation      Contracts
28         4/6/17     Medasset         Billing           WEINSTEIN   4/6/17     $75,000    BROWN
                      Corporation




                                                    
         Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 27 of 28 PageID: 27




Victim     Contract   Seller          Business          Contract    Wire /     Payment      Broker
           Date(s)    Company         Lines Sold        Signer      Check      Amount
                                                                    Date(s)
29         4/14/17    American MD     Billing;          WEINSTEIN   4/14/17    $75,000      Broker-3
                      Companies       Collections;
                      JV              Appeals
30         4/20/17    Medasset        Billing           WEINSTEIN   4/24/17    $35,000      BROWN
                      Corporation
31         4/22/17    Medasset        Billing           WEINSTEIN   4/26/17    $75,000      BROWN
                      Corporation
32         7/24/17    Medasset        Billing           WEINSTEIN   7/25/17    $75,000      BROWN
                      Corporation
33         9/7/17     American MD     Billing           WEINSTEIN   9/8/17     $75,000      BROWN
                      Companies
                      JV
34         9/13/17    Medasset        Billing; Prior    WEINSTEIN   9/13/17    $75,000      BROWN
           11/10/17   Corporation     Contracts                     9/25/17
35         9/14/17    Unknown         Billing           WEINSTEIN   9/14/17    $75,000      BROWN

36         10/25/17   Medasset        Billing           WEINSTEIN   10/26/17   $55,000      BROWN
                      Corporation
37         11/28/17   Medasset        Billing           WEINSTEIN   11/29/17   $75,000      BROWN
                      Corporation
38         12/4/17    Medasset        Billing           WEINSTEIN   12/4/17    $35,000      BROWN
                      Management
                      Company
39         3/20/18    Medasset        Billing           WEINSTEIN   1/30/18    $75,000      BROWN
                      Corporation                                   3/14/18
                                                                    3/19/18
40         4/4/18     Medasset        Billing           WEINSTEIN   4/11/18    $75,000      BROWN
                      Corporation
41         4/13/18    Medasset        Billing           WEINSTEIN   4/13/18    $75,000      BROWN
                      Corporation
42         5/3/18     Medasset        Appeals;          WEINSTEIN   5/3/18     $75,000      BROWN
                      Corporation     Credentialing;
                                      Billing

43         8/23/18    Medasset        Billing           WEINSTEIN   8/23/18;   $15,000      BROWN
                      Corporation                                   9/10/18
Total                                                                          $3,118,240

                                    * Continued on Next Page *




                                                   
Case 1:20-mj-02134-AMD Document 1 Filed 12/04/20 Page 28 of 28 PageID: 28




                                                                
